DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8,10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruso et al. (3,937,055).  Caruso discloses a metal peening machine (10) configured to drive a shaft (28) with an impact end (46) for peening a metal workpiece (col. 1, lines 18-22).  The impact end (46) has a plurality of non-flat impact features (36) defining non-flat impact surfaces (40; col. 3, lines 38-40) which are driven into contact with workpiece (col. 4, lines 38-40).  Regarding claims 7,8 and 11, the plurality of impact features (36) are coupled to and protrude from the impact end (46) of the shaft (28) and are uniformly spaced (Fig. 5) in a symmetric pattern.  Regarding claim 10, the impact features have a rounded bump (hemispheric; col. 3, line 39) for contacting the workpiece.
Claim(s) 6-8,11,13,14 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollis et al. (5,119,667).  Hollis discloses a metal peening machine (8) configured to drive a shaft (30) with an impact end (52) for peening a metal workpiece (col. 1, lines 55-57).  The impact end (52) has a plurality of non-round impact features (serrated teeth; Figs. 15,16,19 and 20) defining non-round impact surfaces (55) which are driven into contact with the workpiece.  Regarding claims 7,8 and 11, the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,12,17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis in view of Jansen-Herfeld (4,220,035).  Hollis does not disclose non-uniformly spaced, asymmetric impact features.  Jansen-Herfeld teaches an impact end (10) of a hammering peening device (col. 1, line 54-55) having impact features (11,12) which are non-uniformly spaced (Figs. 1 and 2) and arranged in an asymmetric pattern (col. 4, lines 8-10 and 52-55) about the impact end (52).  Regarding claim 17, Jansen-Herfeld teaches different impact feature protrusion distances (col. 4, lines 35-38).  Regarding claim 18, Jansen-Herfeld teaches different impact feature peripheral shapes wherein (11) is square and (12) is elliptical.  It would have been obvious to the .
Claims 15,24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis in view of Daniels (2,623,426).  Hollis does not disclose that the impact features have an asymmetrically shaped peripheral shape.  Daniels teaches impact features (teeth) which are asymmetrically shaped (col. 3, lines 1-5) wherein the teeth are sloped more in one direction than the other.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the impact features of the peening tool of Hollis to be asymmetrically peripherally shaped as taught by Daniels in order to directionally work and draw the metal workpiece surface during peening.
Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis in view of Kurata (3,961,519).  Hollis does not disclose impact features with an elongate ridge.  Kurata teaches impact features (6) which have an elongate ridge (7). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the impact features of the peening tool of Hollis to have an elongate ridge as taught by Kurata in order to provide increase frictional contact with the metal workpiece during peening.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725